Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 17-20 and 22-32 are pending and examined below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 17-20, 22-24, 28, and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 2016/0134231) in view of Hsieh et al. (US 2016/0344339).
Regarding claim 17, Wu discloses a photovoltaic panel, comprising: 
a structural back sheet laminated to solar cell array panel (i.e. support sheet) made of plastic material (see paragraphs [0110]-[0116], [0174]-[0176], [0184]-[0185]);
a laminate of photovoltaic cells fixed onto the support sheet (see paragraphs [0110]-[0116], [0174]-[0176], [0184]-[0185]); and 
a frame made of plastic (i.e. thermoplastic or thermoset) and/or composite material comprising longitudinal profiles (channels) (see paragraphs [0117]-[0118] and [0121]).
and corner-forming portions connecting the longitudinal profiles to one another to form therewith a closed frame (shown in figs. 5A-J, paragraphs [0119]-[0121]).
The recitation that the frame is configured for lateral protection of the laminate of photovoltaic cells and of the support sheet is intended use and is given weight to the extent that the prior art is able to perform the intended use. It is the examiner position that the prior art of Wu is able to perform the intended use. 
Wu discloses ribs to form a structural back sheet (see paragraph [0114]), but does not disclose a support sheet having a cellular core.

The court has held it would be obvious to a person having ordinary skill in the art to substitute one known device (i.e. cellular core to add structural strength as taught by Hsieh) for another known device (i.e. ribs to add structural strength as taught by Wu) wherein the result is predictable (i.e. a structural back sheet laminated to the solar array). See MPEP § 2143.

Regarding claim 18, modified Wu discloses a photovoltaic panel of claim 17, wherein cells of the support sheet are honeycombs (see Hsieh paragraph [0119]) (see obviousness discussion above).

Regarding claim 19, modified Wu discloses a photovoltaic panel as claimed in claim 17, wherein the laminate of photovoltaic cells is glued onto the support sheet (i.e. encapsulant EVA reads on gluing onto support sheet, see Wu paragraph [0184] and Hsieh paragraph [0119]).

Regarding claim 20, modified Wu discloses a photovoltaic panel as claimed in claim 17, wherein each longitudinal profile of the longitudinal profiles (frame rail) has, in cross section, a general U-shape (i.e. channel which is U-shaped, shown in fig. 5B) having branches (i.e. legs or sides of U) (see paragraph [0118]), configured to exert a clamping force between the laminate and the support sheet (i.e. engage and hold the ends of the side frame segments, see paragraph 

Regarding claim 22, modified Wu discloses a photovoltaic panel as claimed in claim 17, wherein the longitudinal profiles (frame rails) are produced in composite material (see abstract and paragraph [0007] and [0075]-[0076]).

Regarding claim 23, modified Wu discloses a photovoltaic panel as claimed in claim 22, wherein the longitudinal profiles are reinforced by glass fibers (see abstract and paragraph [0007] and [0075]-[0076]).

Regarding claim 24, modified Wu discloses a photovoltaic panel as claimed in claim 22, wherein the longitudinal profiles comprise a polyester matrix (see Wu paragraphs [0067]-[0068]).

Regarding claim 28, modified Wu discloses a photovoltaic panel as claimed in claim 17, wherein the corner-forming portions are produced in a single piece (shown in figs. 5E and F, see paragraph [0041] and [0123] and ).

Regarding claim 31, modified Wu discloses a photovoltaic panel as claimed in claim 30, wherein one of the rigid skins is covered with a sheet of plastic material (e.g. EVA)  configured to facilitate gluing of the laminate of photovoltaic cells onto the support sheet (see Wu paragraph [0122] and [0184]).

Regarding claim 32, modified Wu disclose a method for assembling a photovoltaic panel as claimed in claim 17, comprising: 
fixing the laminate onto the support sheet (i.e. step of lamination with encapsulant (adhesive) see paragraph [0122]); 
adding the longitudinal profiles (frame rails) onto rims; and 
fixing the corner-forming portions (see figs. 5A-G and paragraph [0122]).

Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. and Hsieh et al. as applied to claim 17 above, and further in view of Botkin et al. (US 2009/0320908).
Regarding claim 25, modified Wu discloses a photovoltaic panel as claimed in claim 17, but does not disclose wherein the corner-forming portions have an outer hollow configured to facilitate evacuation of water and dirt.
Botkin analogous art to modified Wu as Botkin discloses a solar cell and frame (see abstract), wherein Botkin discloses prior art wherein channels (hollows) were cut into the corners of the frame for drainage of water and thereby dirt in the water, preventing dirt from evaporation soiling and shading PV cells (see paragraphs [0009]-[0019]).
Therefore it would be obvious to a person having ordinary skill in the art to modify the corner frames of Wu to include a hollow (channel) as disclosed by Botkin to remove water and entrained debris, to prevent soiling and shading of PV cells. 
Regarding claim 26, modified Wu discloses a photovoltaic panel as claimed in claim 25, wherein the corner-forming portions have two right-angled profile sections and an outer hollow .


Claims 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. and Hsieh et al. as applied to claim 17 above, and further in view of Pini (US 2012/0260587).
Regarding claim 29 and 30, modified Wu discloses a photovoltaic panel as claimed in claim 17, but does not disclose wherein the support sheet has a thickness of between 5 mm and 50 mm (claim 29) and wherein the cellular core is covered on each side by a rigid skin reinforced by glass fibers (claim 30).
Pini is analogous art to modified Wu as Pini discloses a solar cell using a honeycomb core material for support, wherein the support sheet has a thickness of between 5 mm and 50 mm and wherein the cellular core is covered on each side by a rigid skin reinforced by glass fibers (see the table at paragraph [0032] and the table at [0048]). Specifically, Pini discloses a thickness of 20.1 mm to 102 cm, which overlaps the recited range of 5 mm to 50 mm. 
The court has held absent criticality or unexpected results, where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  

Allowable Subject Matter
Claim 27 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not disclose the accumulative limitations of claim 27 and all intervening claims, specifically a photovoltaic panel as claimed in claim 26, wherein each corner-forming portion has, level with the outer hollow, a small, generally L-shaped reinforcing plate whose ends serve as abutments for the longitudinal profiles during assembly.

Response to Arguments
Applicant's arguments filed 2/8/2021 have been fully considered but they are not persuasive. Applicant argues against the combination of Wu et al. and Hsieh et al. Although Hsieh discloses a support sheet comprising a honeycomb core, the honeycomb core is intended to accommodate a phase change material and further, if one combines the support sheet of Hsieh, one must combine the support sheet, including a phase change material See Applicant’s Remarks page 6. 
hollow internal portion arranged to accommodate a phase change material (see paragraph [0019]). Further, one can see an example of the hollowed internal portion in fig. 4, wherein the hollowed out portion is between two support sheets (2031A), each support sheet comprising a honeycomb core (see paragraph [0020]). It is the examiner’s position that one can use the honeycomb support sheet of Hsieh without utilizing the entire support structure. It is the simple substitution of one known support sheet (of Hsieh) for another known support sheet (of Wu). 
Applicant further argues Hsieh does not disclose the honeycomb structure enable improving stiffness while limiting the weight. This argument is moot. The examiner does not use that motivation for modifying Wu. The examiner used Court held case law found in MPEP 2143 to modify Wu, specifically substitution of one known device for another. The examiner states “substitution of one known device, “i.e. cellular core to add structural strength as taught by Hsieh) for another known device (i.e. ribs to add structural strength as taught by Wu)”. The words “cellular core to add structural strength” is merely a restatement that the honeycomb core is a support structure to the device. 
Further, the examiner does not rely on Pini to correct any said deficiency outlined by applicant.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYNE L MERSHON whose telephone number is (571)270-7869.  The examiner can normally be reached on 10:00 to 6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


JAYNE L. MERSHON
Primary Examiner
Art Unit 1721



/JAYNE L MERSHON/            Primary Examiner, Art Unit 1721